Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive.
On page 11 of the Applicant’s Response, Applicant:  “Therefore, it is respectfully submitted that there is no disclosure, teaching or suggestion in the cited passages or elsewhere in Jiang of “selecting a first candidate cell sub-group from the candidate cell group according to communication ability supported by each candidate cell of the candidate cell group”.“.
Examiner respectfully disagrees with Applicant’s argument.  Jiang expressly discloses determining a subgroup of cells supporting a normal service from a group of suitable cells.  The normal services are based on the service types that the cell provides; this reads on “communication ability”.
On page 11 of the Applicant’s Response, Applicant:  “Therefore, it is respectfully submitted that there is no disclosure, teaching or suggestion in the cited passages or elsewhere in Jiang and Nenner of “selecting a second candidate cell sub-group from the first candidate cell sub-group according to network resource of each candidate cell of the first candidate cell sub-group”.“.
Examiner respectfully disagrees with Applicant’s argument.  Nenner expressly discloses a UE receiving cell resource utilization information from multiple cells and selecting the optimum cell based on the information.  Such information may comprise:  idle load utilization of the respective cell, connected load utilization, etc.  Thus Nenner’s cell resource utilization information teaches the limitation “network resource”.
Therefore, the above steps should be treated as a whole, and it is improper to dissect them into each step and to compare each step separately with the citations in a cherry-picked manner.“.
Examiner respectfully disagrees with Applicant’s argument.  The rejection of claim 2 depending on claim 1, now amended claim 1, is based on the obviousness to combine the references Jiang in view of Nenner.  Thus the rejection of amended claim 1 is proper based on the motivation to combine.
In view of the above discussions the rejection of claims 1-20 still stands.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3, 4, 5, 11, 13, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2020/0154325) in view of Nenner (US 2017/0332284).
For claims 1 and 11; Jiang discloses:  obtaining a candidate cell group (paragraph 144:  whether suitable cells providing the normal service currently exist in the cells available for camping is determined; if the suitable cells providing the normal service exist currently, step 202 is performed; and if the suitable cells providing the normal service do not exist currently, step 203 is performed); selecting a first candidate cell sub-group from the candidate cell group according to communication ability supported by each candidate cell of the candidate cell group (paragraph 145:  the UE may determine, based on the suitable cell decision rule, which cells are suitable cells first, and then determine whether suitable cells providing the normal service exist among the suitable cells); and selecting a camping cell of the UE from the first candidate cell sub-group (paragraph 144:  if the suitable cells providing the normal service exist currently, step 202 is performed).
Jiang discloses multi-tiered selection process where elimination to one choice determines the target cell (figure 2) and selecting the camping cell of the UE from the second candidate cell sub-group (paragraph 145:  the UE may determine, based on the suitable cell decision rule, which cells are suitable cells first, and then determine whether suitable cells providing the normal service exist among the suitable cells); however, Jiang does not expressly disclose, but Nenner from similar fields of endeavor teaches:  if the first candidate cell sub-group comprises at least two candidate cells, selecting a second candidate cell sub-group from the first candidate cell sub-group according to network resource of each candidate cell of the first candidate cell sub-group; (paragraph 99:  radio capabilities of the potentially selectable radio cells 11, 12, 13, especially the first radio cell 11 and the second radio cell 12, and especially the radio capabilities of the potentially selectable radio cells 11, 12, 13 regarding usable frequency bands, usable modulation schemes, usable multiple input multiple output (MIMO) and/or multipath techniques, [0102] cell resource utilization information).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the criteria as described by Nenner in the multi-tiered cell selection as described by Jiang.  The motivation is to improve cell camping.
For claims 3 and 13; Jiang discloses:  if the first candidate cell sub-group comprises only one candidate cell, selecting the candidate cell of the first candidate cell sub-group to be the camping cell of the UE (paragraph 145-146).
For claims 4 and 14; Jiang discloses:  if the second candidate cell sub-group comprises at least two candidate cells, selecting the camping cell of the UE according to signal environment parameters of each candidate cell of the second candidate cell sub-group (paragraph 144:  In step 202, a cell with a highest signal quality among the suitable cells providing the normal service is determined as the cell to be camped on).
For claims 5 and 15; Jiang discloses the subject matter in claim 4 as described above in the office action.  Jiang discloses:  multi-tiered selection process where elimination to one choice determines the target cell (figure 2) selecting the candidate cell sub-group to be the camping cell of the UE (paragraph 145:  the UE may determine, based on the suitable cell decision rule, which cells are suitable cells first, and then determine whether suitable cells providing the normal service exist among the suitable cells).
Jiang does not expressly disclose, but Nenner from similar fields of endeavor teaches:  if the second candidate cell sub-group comprises only one candidate cell, (paragraph 34-38:  wherein the selection of the second step is especially based on--in addition to or instead of parameters related to the radio environment of the user equipment--at least one out of the following: radio capabilities of the user equipment, especially the radio capabilities of the user equipment regarding usable frequency bands, usable modulation schemes…).  Thus it .

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Nenner in view of Kotkar et al. (US 2015/0296391) (“Kotkar”).
For claims 6 and 16; Jiang discloses the subject matter in claim 1 as described above in the office action.
Jiang does not expressly disclose, but Nenner from similar fields of endeavor teaches:  obtaining information about the communication ability supported by each candidate cell of the candidate cell group according to messages broadcast by the candidate cells (paragraph 21:  The information received by the user equipment about the first and second radio cell is typically information broadcast by the first and second radio cells themselves).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the data collection as described by Nenner in the cell selection as described by Jiang.  The motivation is to improve cell camping.
Jiang does not expressly disclose, but Kotkar from similar fields of endeavor teaches:  information stored by the UE (paragraph 68:  it is envisioned that the UE may queue the cell capability information to be used in updating the database entries for those cells in the cell information database).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the data collection as described by Kotkar in the cell selection as described by Jiang.  The motivation is to improve cell camping.

s 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Zhang (US 2018/0027460) in view of Kim et al. (US 2017/0111202) (“Kim”).
For claims 7 and 17; Jiang discloses the subject matter in claim 1 as described above in the office action.  Jiang discloses:  the communication abilities supported by the candidate cell comprise whether the candidate cell supports the 5G communication technology (paragraph 93:  in the 5G network, the method in the LTE network for dividing the services that a cell may provide into a restricted service (emergency call, earthquake and tsunami early warning, and commercial early warning), a normal service and an operator service may also be retained. Meanwhile, a cell may be classified as an acceptable cell, a suitable cell, a forbidden cell and an operator reserved cell. The acceptable cell only needs to meet a cell selection criterion and is not forbidden) wherein different communication abilities have different priorities (paragraph 6:  when selecting a cell for camping, controlling an access stratum to determine, based on camping priorities of cells).
Jiang does not expressly disclose, but Zhang from similar fields of endeavor teaches:  whether the candidate cell supports the carrier aggregation (CA) technology (paragraph 147:  The extension carrier or the new carrier type or the segmentation carrier is an important topic in a carrier aggregation).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the criteria as described by Zhang in the cell selection as described by Jiang.  The motivation is to improve cell camping.
Jiang does not expressly disclose, but Kim from similar fields of endeavor teaches:  whether the candidate cell supports the 256 Quadrature Amplitude Modulation (QAM) encoding technology (paragraph 11:  receiving, by the UE, a higher layer signal including a 256QAM indicator for indicating whether a 256QAM is supported in the serving cell).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the criteria as described by Kim in the cell selection as described by Jiang.  The motivation is to improve cell camping.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Nenner as applied to claim 2 above, and further in view of Gaal et al. (US 2019/0052582) (“Gaal”).
For claims 8 and 18; Jiang discloses the subject matter in claim 2 as described above in the office action.  Jiang discloses:  wherein different parameters have different priorities (paragraph 6:  when selecting a cell for camping, controlling an access stratum to determine, based on camping priorities of cells).
Jiang does not expressly disclose, but Nenner from similar fields of endeavor teaches:  the network resources of the candidate cell comprises bandwidth (paragraph 99:  radio capabilities of the potentially selectable radio cells 11, 12, 13, especially the first radio cell 11 and the second radio cell 12, and especially the radio capabilities of the potentially selectable radio cells 11, 12, 13 regarding usable frequency bands, usable modulation schemes, usable multiple input multiple output (MIMO) and/or multipath techniques, [0102] cell resource utilization information).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the criteria as described by Nenner in the cell selection as described by Jiang.  The motivation is to improve cell camping.
Jiang does not expressly disclose, but Gaal from similar fields of endeavor teaches:  the network resources length of time slot (paragraph 73:  time domain length information (e.g., numerology such as the slot length of a time slot).  Thus it would have been .

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Kotkar.
For claims 9 and 19; Jiang discloses the subject matter in claim 1 as described above in the office action.  Jiang discloses:  wherein different parameters have different priorities (paragraph 6:  when selecting a cell for camping, controlling an access stratum to determine, based on camping priorities of cells).
Jiang does not expressly disclose, but Kotkar from similar fields of endeavor teaches:  the signal environment parameters of the candidate cell comprise signal strength of the candidate cell and Signal-to-noise ratio (SNR) (paragraph 41).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the criteria as described by Kotkar in the cell selection as described by Jiang.  The motivation is to improve cell camping.

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Zhang.
For claims 10 and 20; Jiang discloses the subject matter in claim 1 as described above in the office action.  Jiang discloses:  cell selection (paragraph 93).
Jiang does not expressly disclose, but Zhang from similar fields of endeavor teaches:  cell reselection and cell handover (paragraph 10,169).  Thus it would have .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bontu et al. (US 2018/0192335); Bontu discloses cell handover based on special UE-support capabitlities.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933.  The examiner can normally be reached on 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D BLANTON/Primary Examiner, Art Unit 2466